DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show Figure 10D missing reference 82 as described in the specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2 and 5-8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nishimura et al. (US Patent 9065228 B2).
As per claim 1, Nishimura teaches a connector assembly (10 and 80, seen in figure 10), comprising: (a) a connector 10 including a connector body 200, a terminal 400 attached to the connector body 200, and a reinforcing metal fitting 500 attached to the connector body 200, the connector 10 being attached to a surface of a substrate 700; and (b) a protective member 710 including a pair of parallel first walls 230 extending in a longitudinal direction Y of the connector body 200, a pair of parallel second walls 230B extending in a width direction X of the connector body 200, the pair of second walls 230B being connected to both ends of each of the pair of first walls, and an accommodation unit (along 710) in which four sides of periphery are defined by the first wall and the second wall (230 and 230B), the protective member 710 being attachable to the surface of the substrate 700 with the connector 10 accommodated in the 
As per claim 2, Nishimura teaches a connector assembly (10 and 80, seen in figure 10), wherein the protective member 710 includes a protective member 710 body made of an insulating material (see column 4, lines 1-3) and a protective metal fitting (along 410) made of a conductive metal (see column 4, lines 1-3) integrally formed with the protective member body (along 710).
As per claim 5, Nishimura teaches a connector assembly (10 and 80, seen in figure 10), further comprising an interposing member 300 interposed between the connector 10 and the protective member 710, wherein the interposing member 300 couples the connector and the protective member 710 together while maintaining a positional relationship (seen in figure 10) between the connector 10 and the protective member 710 constant (seen in figure 10).
As per claim 6, Nishimura teaches a connector assembly (10 and 80, seen in figure 10), wherein the interposing member 300 includes a main body 350 and a protective member 710 holding arm 360 and a connector holding arm 380, which extend from the main body 350, the protective member 710 holding arm 360 includes an engagement unit (along 380) engaging with the protective member 710, and the connector holding arm 380 includes a holder (along 360) holding the reinforcing metal fitting 500.
As per claim 7, Nishimura teaches a connector assembly (10 and 80, seen in figure 10), a connector pair (10 and 80) comprising: and an opposing connector 80 fitted in the connector 10.
As per claim 8, Nishimura teaches a connector assembly (10 and 80, seen in figure 10), the connector pair (10 and 80), wherein the opposing connector 80 is fitted in the connector 10 in a state (seen in figure 10) in which the connector 10 and protective member 710 are fixed to the surface of the substrate 700 after coupled together and placed on the surface of the substrate 700.  
Allowable Subject Matter
Claims 3-4 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
As per claim 3, Nishimura teaches a connector assembly (10 and 80, seen in figure 10). The prior art doesn’t disclose or suggest: wherein the protective member includes a substrate side surface opposed to the surface of the substrate and a hot-melt unit formed of a hot- melt material, at least a portion of the hot-melt unit being exposed to the substrate side surface.  
As per claim 4, Nishimura teaches a connector assembly (10 and 80, seen in figure 10). The prior art doesn’t disclose or suggest: wherein the protective member includes a protrusion exposed to an inside surface of the accommodation unit, and the protrusion engages with the connector body to couple the connector and the protective member together.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NELSON R BURGOS-GUNTIN whose telephone number is (571)270-0574.  The examiner can normally be reached on 9:00am-5:00PM, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah A. Riyami can be reached on (571)270-3119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Nelson R. Burgos-Guntin/Examiner, Art Unit 2831                                                                                                                                                                                                        /ABDULLAH A RIYAMI/Supervisory Patent Examiner, Art Unit 2831